Exhibit (10)

 

AGREEMENT

 

AGREEMENT dated as of February 24, 2012, between Susan K. Nestegard, herein
referred to as “NESTEGARD,” and Ecolab Inc., a Delaware corporation with its
principal offices in St. Paul, Minnesota, herein referred to as “ECOLAB.”

 

1.                                      Term of Employment.   NESTEGARD shall
continue to serve as an employee of ECOLAB, subject to the same compensation
plan and benefits applicable as of the date of this Agreement, through the
period ending May 1, 2012 (hereinafter the period of employment shall be called
“TERM OF EMPLOYMENT”), after which NESTEGARD’s employment relationship with
ECOLAB, its subsidiaries and affiliates shall cease.

 

NESTEGARD shall continue in the role supporting transition, projects and
portfolio assessments, reporting to Douglas M. Baker.

 

NESTEGARD’s continued employment through May 1, 2012, is subject to termination
for “Cause”.   For this Agreement, “Cause” is defined as the commission or
perpetration by NESTEGARD of any dishonesty, fraud, misrepresentation,
embezzlement or deliberate injury or attempted injury against ECOLAB, its
subsidiaries and affiliates, the commission by NESTEGARD of any unlawful or
criminal activity of a serious nature or a material breach of the ECOLAB Code of
Conduct.

 

2.                                      Benefit Supplement.  In consideration of
the promises made by ECOLAB herein, at the end of the TERM OF EMPLOYMENT, or as
otherwise specified below, NESTEGARD shall be entitled to the following
benefits, and correspondingly participation in all other perquisites and
employee benefit programs of ECOLAB shall cease except insofar as the terms and
provisions of any benefit program then provided for post-employment continuation
in such plan:

 

a.                                       Transition Pay:  In consideration of
her execution of the Release attached hereto as Exhibit A, said execution to
occur no later than February 24, 2012, NESTEGARD shall receive, as transition
pay, the continuation of her base salary, reduced by required withholding and
applicable taxes, for the period of forty two (42) weeks, payable in
substantially equal installments at regular payroll intervals commencing after
the TERM OF EMPLOYMENT.

 

NOTE:  The right to receive transition pay will terminate and ECOLAB shall be
entitled to the return of all transition pay previously received by NESTEGARD if
NESTEGARD engages in a “competitive activity.”  NESTEGARD is engaged in a
competitive activity if she is paid by or has any direct or indirect interest
(except as a shareholder of less than one (1) percent of a company whose shares
are publicly traded) in any business that develops, produces or sells any
product or service that competes with a product or service of the company.  In
addition if at any time NESTEGARD violates the terms of this Agreement or
otherwise engages in misconduct or conduct contrary to the interests of ECOLAB,
the right to receive transition pay will terminate, and NESTEGARD will be
required to repay any funds previously received.

 

--------------------------------------------------------------------------------


 

b.                                       Supplemental Transition Pay:  In
consideration of her remaining employed through May 1, 2012 and her execution of
the Release attached hereto as Exhibit B, said execution to occur no earlier
than the end of the TERM OF EMPLOYMENT, as supplemental transition pay, ECOLAB
shall pay NESTEGARD as follows:

 

i.                  Continuation of her base salary, reduced by required
withholding and applicable taxes, for the period of fifty-two (52) weeks,
payable in substantially equal installments at regular intervals commencing
after the last payment of transition pay.

 

ii.               Two (2) payments which will be reduced by required withholding
and applicable taxes, with the first payment in the amount of $345,123.00 made
twelve (12) months after the TERM OF EMPLOYMENT and the second payment in the
amount of $525,851.00 made on the same date as the last payment of transition
pay.

 

c.                                       Stock Incentive Plan:  NESTEGARD was
awarded Restricted Stock Units (RSU) in December, 2009 pursuant to the Ecolab
Inc. 2005 Stock Incentive Plan.  Notwithstanding the terms of said Plan, ECOLAB
will deem two-thirds (2/3) of the RSU December, 2009 grant to have vested
subject to NESTEGARD’s execution of the Release attached as Exhibit A.  Payout
of the vested RSU in March, 2013 will be determined based on the terms of the
2005 Stock Incentive Plan.  Vesting and payout of NESTEGARD’s December, 2010 RSU
award will be determined by the terms of the Ecolab Inc. 2010 Stock Incentive
Plan.

 

3.                                      Non-Competition/Confidential
Information.  NESTEGARD acknowledges that on or about January 27, 2003, she
executed an Employment Agreement (Management) which is attached hereto as
Exhibit C.  By her execution of the within Agreement, NESTEGARD ratifies the
terms and conditions of said Employment Agreement (Management).  In the event
NESTEGARD violates the terms of said Employment Agreement (Management), in
addition to all other remedies available to ECOLAB, all transition pay payable
herein shall cease.

 

It is agreed that NESTEGARD will not cause or participate in the publication of
any information concerning the facts underlying the termination of NESTEGARD’s
employment or the terms and conditions of this Agreement and Release to anyone. 
This provision shall not prevent NESTEGARD from disclosing such information to
her family or to her legal counsel and accountants in order to obtain
professional advice, provided they are advised as to the confidentiality of the
information.

 

--------------------------------------------------------------------------------


 

At the end of the TERM OF EMPLOYMENT, or at any earlier time as may be requested
by ECOLAB, NESTEGARD will return to ECOLAB all records, reports, studies,
letters, files or other documents in her possession or to which she has access
concerning ECOLAB’s business or affairs, or the business or affairs of any of
ECOLAB’s subsidiaries and affiliates, and NESTEGARD will retain only such
personal records as she may have relating to non-ECOLAB activities.

 

4.                                      Non-Disparagement.  Each party
understands that the reputation of the other in the community is of significant
economic value.  In exchange for the mutual promises and commitments contained
in this Agreement and Release, ECOLAB and NESTEGARD explicitly agree to refrain
from any and all communication, oral or written, which is disparaging or
defamatory of the other.

 

5.                                      Cooperation in Legal Process.  If called
upon by ECOLAB or upon service of valid subpoena or comparable process,
NESTEGARD agrees to cooperate with ECOLAB in any investigation, administrative
proceeding and/or judicial proceeding, including signing applicable affidavits
or testifying in deposition or trial of such proceedings.

 

6.                                      Release of ECOLAB.  NESTEGARD agrees to
the provisions contained in the attached documents entitled “Release” marked
Exhibit A, to be executed contemporaneously with this Agreement but no later
than February 21, 2012, and Exhibit B, to be executed no earlier than the end of
the TERM OF EMPLOYMENT, both of which are incorporated herein and form a part of
this Agreement upon their respective execution.

 

7.                                      Entire Agreement.  This Agreement sets
forth the entire agreement of the parties and supersedes any prior agreements
understandings or practices not specifically set forth or ratified herein. 
Changes to this Agreement, whether by additions, waivers, deletions, amendments
or modifications, may only be accomplished in a writing signed by both parties.

 

8.                                      Binding Effect.  This Agreement shall
inure to the benefit of and be binding upon the parties, their successors and
assigns.

 

9.                                      Governing Law/Severability.  This
Agreement shall be governed by the laws of the State of Minnesota.  If any of
the provisions of this Agreement are held to be invalid or unenforceable by a
court of competent jurisdiction, such holding shall not invalidate any of the
other provisions of this Agreement, it being intended that the provisions of
this Agreement are severable.

 

10.                               Notice.  Any notice to be given to ECOLAB
under the terms of this Agreement shall be in writing and addressed to the
office of ECOLAB at Saint Paul, Minnesota, in care of its General Counsel, and
any notice to be given to NESTEGARD shall be in writing and addressed to
NESTEGARD at the address given beneath NESTEGARD’s signature hereto, or at such
other address as either party may hereafter designate in writing to the other. 
Notice shall be deemed to have been duly given if it contains specific reference
to this Agreement, and when it is actually received or three days after it is
enclosed in a properly sealed envelope addressed as aforesaid and deposited,
postage prepaid, in a United States post office, via certified mail.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first above written.

 

ECOLAB INC.

 

 

By:

/s/ Michael J. Meyer

 

/s/ Susan K. Nestegard

 

 

Susan K. Nestegard

 

 

660 Hidden Creek Trail

 

 

Mendota Heights, MN 55118

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RELEASE

 

This Release is executed by Susan K. Nestegard, a resident of Mendota Heights,
Minnesota (hereinafter “NESTEGARD”), in consideration of the payments and
obligations assumed by Ecolab Inc., a Delaware corporation (hereinafter
“ECOLAB”), pursuant to an agreement between the parties, dated February 24, 2012
(hereinafter “Agreement”).

 

In consideration of such Agreement, and other good and valuable consideration,
NESTEGARD hereby fully and completely releases and waives any and all claims,
complaints, causes of action or demands of whatever kind which NESTEGARD has
against ECOLAB, its subsidiaries, affiliates, predecessors, successors, officers
and employees occurring to the date of her execution of this Release
(hereinafter “claims”).  This Release specifically covers, but is not limited
to, any and all claims which NESTEGARD has or may have against ECOLAB or any of
its subsidiaries and affiliates relating in any way to compensation, or to any
other terms, conditions or circumstances of her employment with ECOLAB, its
subsidiaries and affiliates, and to the decision to terminate such employment,
whether for severance, or pay in lieu of notice of termination, or based on
statutory or common law claims for employment discrimination or retaliation
(including, but not limited to, discrimination under Title VII of the Civil
Rights Act of 1964, the Minnesota Human Rights Act, the St. Paul Human Rights
Ordinance, the Americans with Disabilities Act, as amended, and the Age
Discrimination in Employment Act), wrongful discharge, defamation, breach of
contract or any other theory, whether legal or equitable.

 

NESTEGARD understands that she may rescind the Agreement and this Release
contained herein within fifteen (15) days after its execution.  To be effective
any rescission must be in writing and be delivered to ECOLAB by hand or mail
within the fifteen (15) day period and any consideration already paid under the
Agreement shall be returned.  If delivered by mail, the rescission must be
postmarked within the fifteen (15) day period and properly addressed to Ecolab
Inc., 370 Wabasha Street North, St. Paul, Minnesota 55102, Attention:  Michael
Meyer, Executive Vice President, Human Resources, and sent by certified
mail/return receipt requested.

 

NESTEGARD has carefully read this Release, fully understands and accepts all of
its provisions and signs it voluntarily of her free will.  NESTEGARD further
acknowledges that she has been provided a full opportunity to review and reflect
on the terms of the Agreement and this Release and acknowledges she has been
advised to consult with legal counsel of NESTEGARD’s choice prior to execution
of the Agreement and this Release should she have any questions relating to
their provisions or effect.  Finally, NESTEGARD acknowledges that she has been
informed that she could take twenty-one (21) days to consider the Agreement and
this Release, prior to execution, and further acknowledges that changes to the
Agreement and this Release, whether material or immaterial, will not restart the
twenty-one (21) day consideration period.

 

 

Date:

/s/ 2/24/12

 

/s/ Susan K. Nestegard

 

 

 

Susan K. Nestegard

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

RELEASE

 

This Release is executed by Susan K. Nestegard, a resident of Mendota Heights,
Minnesota (hereinafter “NESTEGARD”), in consideration of the payments and
obligations assumed by Ecolab Inc., a Delaware corporation (hereinafter
“ECOLAB”), pursuant to an agreement between the parties, dated             
              , 2012 (hereinafter “Agreement”).

 

In consideration of such Agreement, and other good and valuable consideration,
NESTEGARD hereby fully and completely releases and waives any and all claims,
complaints, causes of action or demands of whatever kind which NESTEGARD has
against ECOLAB, its subsidiaries, affiliates, predecessors, successors, officers
and employees occurring to the date of her execution of this Release
(hereinafter “claims”).  This Release specifically covers, but is not limited
to, any and all claims which NESTEGARD has or may have against ECOLAB or any of
its subsidiaries and affiliates relating in any way to compensation, or to any
other terms, conditions or circumstances of her employment with ECOLAB, its
subsidiaries and affiliates, and to the decision to terminate such employment,
whether for severance, or pay in lieu of notice of termination, or based on
statutory or common law claims for employment discrimination or retaliation
(including, but not limited to, discrimination under Title VII of the Civil
Rights Act of 1964, the Minnesota Human Rights Act, the St. Paul Human Rights
Ordinance, the Americans with Disabilities Act, as amended, and the Age
Discrimination in Employment Act), wrongful discharge, defamation, breach of
contract or any other theory, whether legal or equitable.

 

NESTEGARD understands that she may rescind the Agreement and this Release
contained herein within fifteen (15) days after its execution.  To be effective
any rescission must be in writing and be delivered to ECOLAB by hand or mail
within the fifteen (15) day period and any consideration already paid under the
Agreement shall be returned.  If delivered by mail, the rescission must be
postmarked within the fifteen (15) day period and properly addressed to Ecolab
Inc., 370 Wabasha Street North, St. Paul, Minnesota 55102, Attention:  Michael
Meyer, Executive Vice President, Human Resources, and sent by certified
mail/return receipt requested.

 

NESTEGARD has carefully read this Release, fully understands and accepts all of
its provisions and signs it voluntarily of her free will.  NESTEGARD further
acknowledges that she has been provided a full opportunity to review and reflect
on the terms of the Agreement and this Release and acknowledges she has been
advised to consult with legal counsel of NESTEGARD’s choice prior to execution
of the Agreement and this Release should she have any questions relating to
their provisions or effect.  Finally, NESTEGARD acknowledges that she has been
informed that she could take twenty-one (21) days to consider the Agreement and
this Release, prior to execution, and further acknowledges that changes to the
Agreement and this Release, whether material or immaterial, will not restart the
twenty-one (21) day consideration period.

 

 

Date:

 

 

 

 

 

 

Susan K. Nestegard

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

EMPLOYMENT AGREEMENT

(MANAGEMENT)

 

Nestegard

 

Susan

 

K.

 

Employee’s Last Name

 

First Name

 

Middle Initial

 

 

Ecolab Inc.’s (“Ecolab”) business is highly competitive and Ecolab has invested
considerable sums of money in developing products, equipment, training programs,
sales programs, technical service programs and account records for the proper
servicing of its customers.  You are being employed by Ecolab in a management
position where you will have an opportunity to help shape, supervise and carry
out strategic business plans and opportunities for Ecolab.  You acknowledge that
this Agreement is a condition of your hire.  While employed with Ecolab, you
have and will continue to receive valuable training and have been and will be
entrusted with sensitive, confidential information about Ecolab.  In return, you
agree not to use this training and information to unfairly compete against
Ecolab.  You also agree that the restraints imposed by this Agreement are
reasonable and necessary to protect Ecolab’s business and the jobs of other
Ecolab employees.

 

Therefore, in consideration of the covenants and agreements contained herein,
you and Ecolab agree as follows:

 

1.                                       Ecolab will employ you in a management
position for such period of time and for such compensation, including salary and
employee benefits, as may be mutually agreeable to both parties.  Both Ecolab
and you shall have the right to terminate the employment at any time, and your
employment shall be, at all times, terminable at will.

 

2.                                       Ecolab will train you in your
particular management position and will provide you with special techniques and
information, including Confidential Information, which Ecolab believes will be
helpful and necessary to the performance of your duties.  For the purposes of
this Agreement, “Confidential Information” means information and trade secrets
not generally known about Ecolab’s business such as, but not limited to,
unpublished financial data, marketing, financial or other plans, customer or
vendor lists, sales reports, price lists, blueprints, formulae, manufacturing
processes, inventions and other proprietary data.

 

3.                                       You will not at any time, both during
and after employment by Ecolab, communicate or disclose to any person, firm or
corporation, or use for your benefit or for the benefit of any other person,
firm or corporation, directly or indirectly, any of Ecolab’s Confidential
Information acquired by you while employed by Ecolab.

 

1

--------------------------------------------------------------------------------


 

4.                                       You will not accept any other full or
part-time employment to be performed in whole or in part while still employed by
Ecolab without first notifying Ecolab of the nature and location of such other
employment and the name of such other employer.  You will not accept any such
employment if it in any way interferes with the performance of your duties to
Ecolab or represents an unreasonable risk of compromising Confidential
Information.

 

5.                                       During your employment with Ecolab, you
agree not to plan, organize or engage in any business competitive with any
product or service marketed or planned for marketing by Ecolab or participate
with or assist others to do so.

 

6.                                       Subject to the provisions of Paragraph
7, you are free at any time to leave the employment of Ecolab upon proper notice
and, subject to the limitations set forth herein, accept any job that utilizes
your general education and skills except one that would create an unreasonable
risk of compromising Ecolab’s Confidential Information.

 

7.                                       For a period of one (1) year after
termination of your employment with Ecolab:

 

(a)                                  If your new employer could be construed as
a Conflicting Organization, you will inform your new employer, prior to
accepting employment, of the existence of this Agreement and provide such
employer with a copy.

 

(b)                                 You will not render services, directly or
indirectly, to any Conflicting Organization, except that:

 

(i)                                     you may accept employment with a
Conflicting Organization whose business is diversified and which, as to that
part of its business in which you will be employed, is not a Conflicting
Organization, provided that Ecolab, prior to your beginning such employment,
receives separate written assurances satisfactory to Ecolab from such
Conflicting Organization and from you stating that you will not render services,
directly or indirectly in connection with any Conflicting Product or Service for
the one (1) year noncompete period; and

 

(ii)                                  you may accept employment with a
Conflicting Organization, if during the last two (2) years of your employment
with Ecolab, you were not in a position in which you established or maintained
relationships with Ecolab customers; you will not be employed in a position with
a Conflicting Organization which would give rise to use or disclosure of any
Ecolab Confidential Information; and, prior to your beginning such employment,
Ecolab receives separate written assurances satisfactory to Ecolab from such
Conflicting Organization and from you describing your position with

 

2

--------------------------------------------------------------------------------


 

the Conflicting Organization and stating that your new position will not
compromise the confidentiality of Ecolab’s Confidential Information.

 

(c)                                  You will not hire or induce, attempt to
induce or in any way assist or act in concert with any other person or
organization in hiring, inducing or attempting to induce any employee or agent
of Ecolab to terminate such employee’s or agent’s relationship with Ecolab.

 

(d)                                 You will not service, sell, solicit the sale
of, or accept orders for any Conflicting Product or Service to any customer of
Ecolab (i) with whom you, or employees who you supervised did business or
attempted to business or (ii) for which you provided Ecolab with counsel or
advice or, management assistance or (iii) whose account was supervised by you or
(iv) which formed the basis in whole or part of the compensation you earned, at
anytime during the twelve (12) month period immediately preceding the
termination of your employment.

 

8.                                   For the purposes of this Agreement, a
“Conflicting Product or Service” means any product or process of, or service by,
any person or organization other than Ecolab, in existence or under development,
which is the same as or similar to or improves upon or competes with a product
or process of, or service rendered by, Ecolab (a) which you either worked on,
performed or sold during your last twelve (12) months of employment by Ecolab;
or (b) about which you acquired Confidential Information as a result of your
employment by Ecolab.  A “Conflicting Organization” means any person or
organization (including one owned in whole or in part by you) which is engaged
in or is about to become engaged in the research on, or the development,
production, marketing or sale of, or consulting pertaining to, a Conflicting
Product or Service.

 

9.                                   You will fully and promptly communicate to
Ecolab in writing all inventions, improvements, devices, processes, treatments,
formula, and compounds, whether patentable or not (hereinafter “Inventions”)
which are first conceived or first reduced to practice by you, whether
individually or jointly with others, during your employment and which pertain to
Ecolab’s business.  Inventions shall be deemed to pertain to Ecolab’s business
if they relate to any business in which Ecolab is actively engaged, to any
business in which Ecolab is conducting research or considering conducting
research and development, or to any business which is directly related to any
work actually assigned to you by Ecolab.  All such Inventions shall be the sole
and exclusive property of Ecolab and you hereby assign all right, title and
interest in and to such Inventions to Ecolab.  Any Inventions, which relate to
the business of Ecolab, first disclosed by you to anyone within one (1) year
after termination of your employment with Ecolab shall be deemed to have been
first conceived by you during your employment with Ecolab.  The provisions of
this paragraph shall not apply to an Invention for which no equipment, supplies,
facilities or trade secret information of Ecolab was used and which was
developed entirely on your own time and (1) which does not relate to Ecolab’s
business or development, or (2) which does not result from any work performed by
you for Ecolab.

 

3

--------------------------------------------------------------------------------


 

10.                                 You will keep and maintain adequate and
current written records of all Inventions at all stages of development, in the
form of notes, sketches, drawings and reports relating thereto.  All such
records shall be and remain the property of Ecolab at all times.  Upon
termination of employment, you agree to return all such records to Ecolab and
shall not keep copies of such records.  You will also, during and after your
employment by Ecolab, at the request of Ecolab, assist Ecolab in every way
proper to obtain and to vest in it title to patents on such Inventions in all
countries by executing and delivering all documents necessary or desirable to
accomplish such end.  If Ecolab becomes involved in any litigation, arbitration
proceeding or any administrative proceeding that requires your assistance, you
will cooperate with Ecolab both during and after your employment and will render
such assistance and advice to Ecolab as Ecolab may deem necessary or desirable. 
Ecolab will reimburse you for all expenses reasonably incurred by you in
performing the acts for Ecolab described in this paragraph and if you are no
longer employed by Ecolab at the time,  Ecolab shall compensate you at an hourly
rate commensurate with your then current rate of salary.

 

11.                                 Upon termination of your employment, you
will immediately return in good order all Ecolab property including but not
limited to all Confidential Information in tangible form.  You shall also
immediately return all credit cards, keys, automobiles and any other Ecolab
property in your possession.

 

12.                                 All of the provisions of the Agreement which
are to be effective following termination of your employment, shall be effective
whether or not such termination was voluntary or involuntary.  You warrant that
prior to entering into this Agreement you have disclosed to Ecolab any
agreements with any previous employers which would prevent you from performing
any duties for Ecolab.

 

13.                                 This Agreement shall not become effective or
be binding upon you and Ecolab until accepted on behalf of Ecolab by the
signature hereon of a corporate, group or division officer of Ecolab in St.
Paul, Minnesota.  This Agreement supersedes any previous agreements between you
and Ecolab, written or oral, relating to this subject matter and may be amended
or modified only by a writing signed by you and a corporate, group or division
officer of Ecolab.  Notwithstanding the previous sentence, should a court of
competent jurisdiction invalidate or find unenforceable the noncompetition
provision(s) of this Agreement, the next most recent agreement between you and
Ecolab containing  noncompetition provision(s), if any, shall remain in full
force and effect.

 

14.                                 This Agreement shall be considered as made
in the State of Minnesota, and shall be governed by the laws of the State of
Minnesota.  All references to Ecolab shall be construed to include subsidiaries
and affiliates of Ecolab.  If any of the provisions of this Agreement are held
to be invalid or unenforceable by a court of competent jurisdiction, such
holding shall not invalidate any of the other provisions of this Agreement.  The
provision held to be invalid or unenforceable shall be deemed modified to the
minimum

 

4

--------------------------------------------------------------------------------


 

extent necessary to make that provision consistent with applicable law, and in
its modified form, that provision shall then be enforceable.

 

15.                                 If a court of competent jurisdiction
determines that the non-competition restrictions of this Agreement are too broad
as to either time or other terms, then such restrictions shall be enforced to
the full extent permitted by law as determined by said court.  In any successful
proceeding brought to enforce Ecolab’s rights under this Agreement, Ecolab shall
recover court costs and reimbursement of Ecolab’s attorney’s fee and
disbursements.  These damages are in addition to any other relief, including
injunctive relief, to which Ecolab may be entitled.

 

ECOLAB INC.

 

I HAVE CAREFULLY READ, UNDERSTAND AND AGREE TO ALL OF THE TERMS OF THIS
AGREEMENT.

 

 

 

 

By:

/s/Diana Lewis

 

 

 

 

 

 

 

 

 

 

Title:

SVP Human Resources

 

/s/Susan K. Nestegard

 

 

(Employee’s Signature)

 

 

 

 

 

Date:

2/7/03

 

Date:

1/27/03

 

5

--------------------------------------------------------------------------------